DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1, 3-10 in the reply filed on 10/06/2020 is acknowledged.
Claims 2, and 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/06/2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 04/14/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2018 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Babu US 20150297115 A1 "Babu" and further in view of Vayser et al. US 20160015467 A1 "Vayser".
In regard to claim 1, Babu teaches “A totally implantable medical device configured to be implanted under a patient's dermal layer for vascular access comprising:” [0003, 0005]; “a housing comprising a reservoir” [0035, 0036]; “said reservoir connected on one end thereof to a self-resealing penetrable septum and on the other end to an outlet cannula” [0035, 0036]; and “one or more inter-digitating light carrying channels connected with said housing having their openings circumferentially scattered about the outer rim of said septum […]” [0037, 0038]; “an external light source configured to 
In regard to a totally implantable medical device configured to be implanted under a patient’s dermal layer, Babu discloses “Implantable medical devices are devices which are implanted subcutaneously and provide a biological function for the patient” [0003]. Furthermore, Babu discloses “In one exemplary application, namely a venous access port, palpitation requires the practitioner to feel for the subcutaneous port within a fat layer of the patient” [0005]. Since the implantable medical device is implanted subcutaneously (i.e. under the skin), by definition it represents a totally implantable medical device that is configured to be implanted under a patient’s dermal layer. Additionally, since an exemplary application includes a venous access port, under broadest reasonable interpretation the totally implantable medical device can be used for vascular access (i.e. via the venous access port). 
In regard to a housing comprising a reservoir, Babu discloses “the venous access port 50 includes a housing 52 and a septum 54, with a discharge port 56 extending from ta distal end 58 of the port assembly 50 to be attached securely and sealingly to the proximal end of a catheter (not shown)” [0035]. Therefore, the venous access port includes a housing 52. In regard to the housing comprising a reservoir, Babu discloses “With reference not to FIGS. 6 and 7, the interior of the port assembly 50 is shown to provide an interior reservoir 62. The housing 52 is shown to include a housing base 68 of needle-impenetrable material that includes a well 70 having a bottom floor 72 and side walls 74 that define the interior reservoir 62 beneath septum 54” [0036]. Since the housing 52 includes the bottom floor 72 and side walls 74 that define the interior reservoir 62, under broadest reasonable interpretation the housing comprises a reservoir.

In regard to one or more inter-digitating light carrying channels connected with said housing having their openings circumferentially scattered about the outer rim of said septum, Babu discloses “Referring to FIGS. 3 and 4, the cap 88 defines a series of light affective areas 91, 93 annularly about the septum 54” [0037]. As shown in FIG. 3, the light affective areas 91, 93 are located circumferentially around the outer rim of the septum 54. Since the “darker absorptive areas 91 are configured to absorb  more of the IR or NIR light 22 […] and the lighter absorptive areas 93 are configured to absorb less of the IR or NIR laser 22 light such that more reflected light will be received for these areas” [0037] and the “light affective areas 91, 93 may have varying configurations, e.g. different concavities or convexities, which cause absorptively or reflectively distinct areas” [0038] under broadest reasonable interpretation, these light affective areas 91 and 93 constitute inter-digitating light carrying channels that are connected with the housing and have their openings scattered about the outer rim of the septum.

In regard to the light being received by at least one of said one or more interdigitating light carrying channels, Babu discloses “As explained in more detail hereinafter, the implanted medical device 50, 150 is formed with at least one light affective area which is configured to affect the IR or NIR light differently compared to the surrounding tissue and the remaining components of the medical device 50, 150. For example, the medical device 50, 150 may have an area configured to absorb the IR or NIR light, such that less of the light is reflected in that area or an area configured to reflect the IR or NIR light, such that more of the light is reflected in the area compared to surrounding areas” [0031]. As stated previously since the light affective area can be configured to absorb the IR light under broadest reasonable interpretation, the light affective areas constitute one or more interdigitating light carrying channel that is capable of receiving light from the external light source. 
In regard to the light being transmitted to at least one location beneath said dermal layer, Babu discloses “The light sensing device 20 is preferably configured to process the received signals such that the reprojected visible image 26 corresponds to the received light, but is sharper and clearer at the contrasting areas. As seen the reprojected image 26 will allows the practitioner to clearly identify the location of the port 50, but more specifically the target septum 54. The practitioner can easily insert a needle into the septum 54 without the need to guess its exact location as may be required using the 
In regard to enabling to identify at least one of a position and orientation of said device, Babu discloses “Implantable medical devices are devices which are implanted subcutaneously and provide a biological function for the patient” [0003], “After implantation, and sometimes during the implantation procedure, it is necessary to locate the position and/or orientation of the implanted medical device and also to confirm or determine the attributes of the medical device” [0004] and “In at least one embodiment, the present invention provides a method of determining information regarding an implanted medical device” [0007]. Therefore, the invention of Babu can be used to identify at least one of a position and orientation of the implanted medical device. Furthermore, Babu discloses “In at least one embodiment, the information to be determined includes one of location, orientation or attribute of the medical device” [0009]. Thus the location (i.e. position) and/or orientation of the medical device can be determined.
Babu does not teach “said one or more inter-digitating light carrying channels configured to internally transmit light rays by means of internal reflection”.
Vayser teaches “said one or more inter-digitating light carrying channels configured to internally transmit light rays by means of internal reflection” [0106].
In regard to the one or more inter-digitating light carrying channels being configured to internally transmit light rays by means of internal reflection, Vayser discloses “The step surface generally supports total internal reflection whereas the riser surface is typically the light emitting surface […] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the totally implantable medical device of Babu with the inter-digitating light carrying channels being configured to internally transmit light rays by means of internal reflection as disclosed in Vayser in order to direct all of the light rays through the implantable medical device. When attempting to identify the position of a medical device within the body with light it is important for the light to be able to flow through the medical device. By having a device that causes total internal reflection, all of the light that passes through the device can be detected by the physician. Should the light deflect or be absorbed by the tissue, then the device may be more difficult to detect. Thus, utilizing inter-digitating light carrying channels capable of internal reflection would be obvious in order to enable identification of the position of the implanted medical device.
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Babu does not teach “wherein said one or more inter-digitating light carrying channels comprise optic fibers”.
Vayser discloses “wherein said one or more inter-digitating light carrying channels comprise optic fibers” [0011].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the totally implantable medical device of Babu so as to include the optic fibers disclosed in Vayser in order to direct light rays through the implantable medical device. When attempting to identify the position of a medical device within the body with light it is important for the light to be able to flow through the medical device. By having a device that causes total internal reflection, all of the light that passes through the device can be detected by the physician. Should the light deflect or be absorbed by the tissue, then the device may be more difficult to detect. Thus, utilizing inter-digitating light carrying channels capable of internal reflection would be obvious in order to enable identification of the position of the implanted medical device. Optic fibers are capable of transferring light and therefore it would be obvious to try to include this device(s) within the implantable medical device.
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Babu does not teach “wherein said one or more inter-digitating light carrying channels comprise light guides”.

In regard to the inter-digitating light carrying channels comprising light guides, Vayser discloses “Cladding layer 15a enhances TIR and prevents or minimizes evanescent waves of the light being conducted through the waveguide from coupling to or leaking into the surrounding environment, such as adjacent instruments, implants, tissue, blood, or other bodily fluids. […] Such a cladding layer promotes TIR by preventing or minimizing evanescent waves of the transmitting light in the light guide from coupling into the immediate environment or the retractor” [0098]. Therefore, the cladding layer serves to promote total internal reflection (TIR) within the waveguide, such that the light is transmitted through the waveguide with minimal leakage to the surrounding environment. Furthermore, Vayser discloses “In FIG. 2, retractor 111 is fitted with an optical waveguide (also referred to as “light guide”) insert 115 which is mounted on the retractor 113, such that a light emitting surface 117 of the light guide faces the open surgical field” [0103]. Therefore, the optical waveguide constitutes a light guide. Since the “light emitting portion 117 of the light guide 115 is exposed to illuminate surgical field 119” [0103], under broadest reasonable interpretation, this light guide 115 constitutes an inter-digitating light carrying channel that is capable of transmitting light within a surgical area to which a totally implantable medical device has been inserted. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the totally implantable medical device of Babu so as to include the light guides disclosed in Vayser in order to direct light rays through the implantable medical device. When attempting to identify the position of a medical device within the body with light it is important for the light to be able to flow through the medical device. By having a device that causes total internal reflection, all of the light that passes through the device can be detected by the physician. Should the light deflect or be absorbed by the tissue, then the device may be more difficult to detect. Thus, utilizing 
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Babu. Likewise, Babu teaches “wherein said one or more inter-digitating light carrying channels comprise light reflecting materials” [0037, 0038].
In regard to one or more inter-digitating light carrying channels, Babu discloses “Referring to FIGS. 3 and 4, the cap 88 defines a series of light affective areas 91, 93 annularly about the septum 54” [0037]. As shown in FIG. 3, the light affective areas 91, 93 are located circumferentially around the outer rim of the septum 54. Since the “darker absorptive areas 91 are configured to absorb  more of the IR or NIR light 22 […] and the lighter absorptive areas 93 are configured to absorb less of the IR or NIR laser 22 light such that more reflected light will be received for these areas” [0037] and the “light affective areas 91, 93 may have varying configurations, e.g. different concavities or convexities, which cause absorptively or reflectively distinct areas” [0038] under broadest reasonable interpretation, these light affective areas 91 and 93 constitute inter-digitating light carrying channels that are connected with the housing and have their openings scattered about the outer rim of the septum.
In regard to the inter-digitating light carrying channels comprising light reflecting materials, Babu discloses “As another exemplary alternative, the light affective areas 91, 93 may be defined by coating the areas with materials which are absorptively or reflectively distinct, e.g. materials having different fluorescence […] Other mechanisms, for example, light producing LEDs or light reflective metals, coating or the like may be positioned in the light affective areas 91, 93” [0038]. Since the light affective areas 91 and 93 can be coated with materials which are reflectively distinct and light reflective 
In regard to claim 6, due to its dependence on claim 5 this claim inherits the references disclosed therein. That being, Babu teaches “wherein said light reflecting materials are selected from the group consisting of: acrylic glass (PMMA), mirrors and other light reflecting materials” [0038]. 
In regard to the light reflecting materials being selected from the groups consisting of acrylic glass (PMMA), mirror and other light reflecting materials, Babu discloses “As another exemplary alternative, the light affective areas 91, 93 may be defined by coating the areas with materials which are absorptively or reflectively distinct, e.g. materials having different fluorescence […] Other mechanisms, for example, light producing LEDs or light reflective metals, coating or the like may be positioned in the light affective areas 91, 93” [0038]. Since other mechanisms, such as light reflective metals, coatings and the like may positioned in the light affective areas, under broadest reasonable interpretation, these light reflective metals, coatings and the like constitute other light reflecting materials which can be selected as light reflecting materials to utilize within the inter-digitating light carrying channels. 
In regard to claim 7, due to its dependence on claim 1 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Babu. Likewise, Babu teaches “wherein said septum is located on the side or upper surface of said housing” [0036, FIG. 6].
In regard to the septum being located on the side or upper surface of the housing, Babu discloses “With reference now to FIGS. 6 and 7, the interior of the port assembly 50 is shown to provide an interior reservoir 62. The housing 52 is shown to include a housing base 68 of needle-impenetrable material that includes a well 70 having a bottom floor 72 and side walls 74 that define the interior reservoir 62 beneath septum 54” [0036]. As shown in FIG. 6, the septum 54 is located on the upper 
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Babu. Likewise Babu teaches “wherein said external light source is selected from the group consisting of an Infrared light source, an ultraviolet light source and a visible light source” [0031].
In regard to the external light source being selected from the group consisting of an Infrared light source, an ultraviolet light source and a visible light source, Babu discloses “Referring to FIGS. 1 and 2, an exemplary light scanning device 20 is illustrated in use to detect an implanted medical device, i.e. a venous access port 50 in FIG. 1 and a catheter 150 in FIG. 2. The exemplary light scanning device 20 uses a two-axis optical scanner to sweep an infrared (IR) or near-infrared (NIR) laser 22 over a target area 12 of a patient 10” [0031]. Since the light scanning device 20 uses a two-axis optical scanner to sweep an infrared laser over the target area of the patient, under broadest reasonable interpretation, the light scanning device 20 (i.e. external light source) can include an Infrared light source. According to the instant application “The optic fibers are incorporated into the casing of the TIVAD in an orientation that allows the membrane (septum) to be reliably and repeatedly located by trans-cutaneous illumination of the TIVAD using a commercially available monochromatic laser light source, or any other light source” (Page 7, Lines 8-12). Therefore, a monochromatic laser light can be used as the light source. Thus, since the exemplary light scanning device 20 can detect an implanted medical device (i.e. a venous access port) through the use of infrared or near-infrared light (i.e. laser 22) under broadest reasonable interpretation, external light source can be selected from the group listed within the claim and can therefore be an Infrared light source. 
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Babu. Likewise, Babu teaches “comprising one of: tissue expander, vascular access device, vascular graft and dialysis/surgical bypass graft” [0035, FIGS. 3-7].
In regard to the medical device comprising one of a tissue expander, vascular access device and vascular graft and dialysis/surgical bypass graft, Babu discloses “Referring to FIGS. 3-7, a first exemplary venous access port 50 will be described […] the venous access port 50 includes a housing 52 and a septum 54, with a discharge port 56 extending from a distal end 58 of the port assembly 50 to be attached securely and sealingly to the proximal end of a catheter (not shown)” [0035]. In this case, the venous access port constitutes a vascular access device because the venous access port can be implanted subcutaneously to gain access to venous structures (i.e. the vasculature of the body). Therefore, the medical device can comprise a vascular access device (i.e. a venous access port). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Babu US 20150297115 A1 "Babu" and Vayser et al. US 20160015467 A1 "Vayser" as applied to claim1, 3-7, 9-10 above, and further in view of Glenn US 20070161958 A1 "Glenn".
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Babu and Vayser does not teach “further comprising integrated stabilization wings”.
Glenn teaches “further comprising integrated stabilization wings” [Claim 10, FIG. 3, 0038, FIG. 16, 0068].
In regard to the medical device further comprising integrated stabilization wings, Glenn discloses “An implantable subcutaneous vascular access device, featuring a modifiable plan form, the access device comprising in combination: a body having a recess therein […] and at least one wing adapted to have a variable lateral dimension that can be adjusted in lateral width to be greater than a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Babu and Vayser so as to include the integrated stabilization wings disclosed in Glenn in order to minimize the movement of the totally implantable medical device. When assessing a patient with an implanted medical device, it is important for the physician to be able to locate the device easily. By including stabilization wins within the implantable medical device, the device will remain in the same location within the patient. This in turn allows the physician to locate the device and also minimizes potential damage to surrounding tissue that may arise as a result of the movement of the device within the body of the patient.
Response to Arguments
Applicant’s arguments, see Remarks page 5, filed on 04/14/2021, with respect to the objections to the drawings have been fully considered and are persuasive given the amendments to the drawings. The objections to the drawings in the non-final office action of 10/20/2020 has been withdrawn.
The examiner acknowledges that the applicant has amended the specification to correct typos located on page 4 and page 12 and thanks the applicant for noting this correction to the specification.

Applicant’s arguments, see Remarks pages 5-8, filed on 04/14/2021, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered, however the examiner does not find them persuasive.  
The examiner respectfully asserts that the prior art reference of Babu teaches “an external light source configured to provide light to the dermal layer so that said light can be received by at least one of said one or more interdigitating light carrying channels and be transmitted to at least one location beneath said dermal layer thereby enabling to identify at least one of a position and orientation of said device” [0031, FIG. 1, 0040, 0003, 0004, 0007, 0009].
In regard to an external light source configured to provide light to the dermal layer, Babu discloses “Referring to FIGS. 1 and 2, an exemplary light scanning device 20 is illustrated in use to detect an implanted medical device, i.e. a venous access port 50 in FIG. 1 and a catheter in FIG. 2. The exemplary light scanning device uses a two-axis optical scanner to sweep an infrared (IR) or near-infrared (NIR) laser 22 over a target area 12 of a patient 10” [0031]. As shown in FIG. 1, the light scanning device is located externally relative to the patient’s body and in this case to their skin (i.e. dermal layer). Therefore, the system of Babu includes an external light source that is configured to provide light to the dermal layer.
In regard to the light being received by at least one of said one or more interdigitating light carrying channels, Babu discloses “As explained in more detail hereinafter, the implanted medical device 50, 150 is formed with at least one light affective area which is configured to affect the IR or NIR light differently compared to the surrounding tissue and the remaining components of the medical device 50, 
In regard to the light being transmitted to at least one location beneath said dermal layer, Babu discloses “The light sensing device 20 is preferably configured to process the received signals such that the reprojected visible image 26 corresponds to the received light, but is sharper and clearer at the contrasting areas. As seen the reprojected image 26 will allows the practitioner to clearly identify the location of the port 50, but more specifically the target septum 54. The practitioner can easily insert a needle into the septum 54 without the need to guess its exact location as may be required using the palpitation technique. Additionally, the sensed light and projected image allow the practitioner to easily determine the orientation of the port 50” [0040]. In order for the reprojected image to clearly identify the location of the port 50 (i.e. medical device) and allow the practitioner to easily determine the orientation of the port 50, under broadest reasonable interpretation, the light from the external light source (i.e. the light scanning device 20) had to have been transmitted to at least one location beneath said dermal layer. 
In regard to enabling to identify at least one of a position and orientation of said device, Babu discloses “Implantable medical devices are devices which are implanted subcutaneously and provide a biological function for the patient” [0003], “After implantation, and sometimes during the implantation procedure, it is necessary to locate the position and/or orientation of the implanted medical device and also to confirm or determine the attributes of the medical device” [0004] and “In at least one embodiment, the present invention provides a method of determining information regarding an 
Therefore, the examiner respectfully maintains the rejection for the reasons stated in the Response to Arguments section and the 35 U.S.C. 103 rejection section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Belef et al. US 6475226 B1 “Belef”.
Belef is pertinent to the applicant’s disclosure because it includes an anchoring mechanism for use in an intravascular catheter [Claim 1].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793       

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793